
	

114 HR 4285 IH: Prevent Terrorism from Entering our Prisons Act of 2015
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4285
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Mr. Fincher (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to require the screening of volunteers at Federal prisons
			 for terrorist links, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prevent Terrorism from Entering our Prisons Act of 2015. 2.Screening of volunteers at Federal prisons for terrorist links (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:
				
					4049.Screening of volunteers at Federal prisons for terrorist links
 (a)In generalIt shall be the duty of the Attorney General to ensure that each volunteer who offers to work with prisoners at any Federal penal and correctional institution is screened for known and suspected international and domestic terrorist connections or proclivities, using all files of the Federal Bureau of Investigation, whether such files are open or not for other purposes, and requiring the volunteer to make available social media accounts for that purpose.
 (b)Appropriate actionIt shall be the duty of the Attorney General to require appropriate action in the case of each volunteer whose screening raises questions about terrorist connections or proclivities..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 303 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						4049. Screening of volunteers at Federal prisons for terrorist links..
 3.Report to congressional committeesNot later than 90 days after the date of the enactment of this Act, the director of the Bureau of Prisons shall study specific procedures in place to reduce the instances of radicalization during imprisonment and report the results of that study to the Committee on Homeland Security, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence, of the House of Representatives, and to the Committee on the Judiciary, the Select Committee on Intelligence, and the Committee on Homeland Security and Governmental Affairs, of the Senate.
		
